Little, J.
Even if the law of the present case be as contended by the plaintiff in error (but as to which no ruling is now made), it does not appear from the record that the facts required the verdict; for the evidence was directly conflicting upon a controlling issue. Therefore, in view of the provisions of section 5585 of the Civil Code, this court will not reverse a judgment granting a first new trial. •

Judgment affirmed.


All the Justices concurring.

Equitable petition. Before Judge Smith. Montgomery superior court. April term, 1897.
A. L. Lanier and J. H. Martin, for plaintiffs.
W L. Clarke and E. D. Graham, for defendants.